DETAILED ACTION
Allowable Subject Matter
Claims 8-14 and 19-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 8 was objected to as being allowable.  Claim 8 depended from claim 2, and claim 2 depended from claim 1.  Applicant has incorporated features of claims 1 and 2 into claim 8 making claim 8 and its dependent claims allowable.
Claim 19 was objected to as being allowable.  Claim 19 depended from claim 18, claim 18 depended from claim 17, claim 17 depended from claim 16, and claim 16 depended from claim 15.  Applicant has incorporated features of claim 15-18 into claim 19 making claims 19 and 20 allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANDRAHAS PATEL whose telephone number is (571)270-1211.  The examiner can normally be reached on Monday - Thursday 7:30 - 17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Chandrahas B Patel/Primary Examiner, Art Unit 2464